DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (8,648,371) in view of Mao (10,619,826) and Roberts et al. (6,441,943).
With respect to claims 1, 6, 9, and 10, Kuo teaches a light emitting diode (LED) package (Figs. 1-3), comprising: a substrate (center portion of 10) including a pair of first wiring electrodes (20); an LED chip (30) on the substrate (Figs. 1-2), the LED chip being electrically connected to the pair of first wiring electrodes (aia 32); a wavelength conversion film (42 and 60) on the LED chip (Fig. 1); an electrochromic film (50) on the wavelength conversion film (Figs. 1-2), the electrochromic film electrically connected to a power source (column 3, lines 3-14), and the electrochromic film being configured to have a first color before application of a voltage and to be transparent after application of the voltage (column 3, lines 3-14); and a lateral structure (lateral portion of 10) covering at least a portion of a lateral surface of each of the LED chip and the wavelength conversion film (Figs. 1-2), and a color layer (44 and 62) on the lateral structure and having a second color (column 2, lines 41-58) [claim 1]; the color layer (44 and 62) covering at least a portion of a lateral surface of the electrochromic film (Figs. 1-2) [claim 6]; 
Kuo does not explicitly teach a pair of second wiring electrodes, the electrochromic film electrically connected to the pair of second wiring electrodes; an optical lens on the electrochromic film; a lateral structure including a reflective layer (claim 1); wherein the optical lens is on a lower surface of the electrochromic film (claim 6); wherein: the optical lens has a first surface facing the wavelength conversion film and a second surface opposing the first surface, and the first surface includes grooves recessed toward the second surface (claim 9); further comprising an air gap between the first surface of the optical lens and the wavelength conversion film (claim 10).
	As for claim 1, Mao also drawn to LED packages, teaches a pair of second wiring electrodes (Fig. 5A), the electrochromic film (column 6, lines 29-37) electrically connected to the pair of second wiring electrodes (Fig. 5A); an optical lens (150 and/or 112) on the electrochromic film (Fig. 1B).
	As for claim 6, Mao teaches wherein the optical lens (112) is on a lower surface of the electrochromic film (Fig. 1B).
As for claim 9, Mao teaches wherein: the optical lens (150) has a first surface facing the wavelength conversion film and a second surface opposing the first surface (Fig. 1B), and the first surface includes a groove recessed toward the second surface (Fig. 1B).  
As for claim 10, Mao teaches an air gap between the first surface of the optical lens and the wavelength conversion film (Fig. 1B).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the second wiring electrodes, optical lens shape and arrangement of Mao in the LED package of Kuo, in order to control the electrochromic film and to produce a desired light output. 
As for claim 1, Roberts also drawn to LED packages with electrochromic films, teaches a lateral structure including a reflective layer (4550).
As for claim 9, Roberts teaches he first surface includes a groove recessed toward the second surface (Fig. 46).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the reflective layer and grooves of Roberts in the LED package and lens of Kuo, in order to provide a more efficient light source and to produce a desired light output. 

As for claim 7, Kuo teaches wherein an upper surface of the electrochromic film is coplanar with an upper surface of the color layer (Figs. 1-2; *note that a single vertical plane contains at least a portion of an upper surface of the electrochromic film and at least a portion of the upper surface of the color layer, making at least the surfaces coplanar; *further note that the claim does not require planes of these surfaces are coplanar). 
As for claim 8, Kuo teaches wherein the first color and the second color are substantially a same color (column 3, lines 3-14: *note that NiO electrochromatic films are known to have the same first and second color and just change transmittance).  
As for claim 16, Kuo further teaches wherein, inside the substrate, the electrodes are electrically insulated from each other (column 1, lines 65-67 and Figs. 1-2).  
As for claim 17, Kuo, Mao, and Roberts teach all of the claimed elements, as is discussed above. 
	As for claims 18-19, Kuo, Mao, and Roberts teach all of the claimed elements, as is discussed above, as well as Kuo teaches wherein, before application of the voltage, a light transmittance of the electrochromic film is less than a first value, and the electrochromic film has a predetermined color (column 3, lines 3-14) [claim 18]; wherein, after application of the voltage, a light transmittance of the electrochromic film is a second value or more (column 3, lines 3-14) [claim 19]. Although Kuo, Mao, and Roberts do not explicitly teach the first value is 50% (claim 18) and the second value is 80% (claim 19), one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the first and second values of Kuo, in order to produce a desired light output. 
As for claim 20, Kuo, Mao, and Roberts teach all of the claimed elements, as is discussed above. 

Allowable Subject Matter
Claims 2-5 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 2-5, the prior art does not teach or suggest wherein the optical lens is on an upper surface of the electrochromic film, the color layer covering at least a portion of a lateral surface of the optical lens; along with the other limiting elements of claims 1 and 2. 
As for claims 11-15, the prior art does not teach or suggest an optical sensor on the substrate, the optical sensor including a light receiving region, and the light receiving region of the optical sensor extending in a direction adjacent to the LED chip; along with the other limiting elements of claims 1 and 11. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/16/2022